Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  133819(66)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  MICHIGAN FEDERATION OF TEACHERS
  and SCHOOL RELATED PERSONNEL, AFT,
  AFL-CIO,
            Plaintiff-Appellee,
                                                                    SC: 133819
  v                                                                 COA: 258666
                                                                    Washtenaw CC: 04-000314-CZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellant.
  _______________________________________

         On order of the Chief Justice, the motion and stipulation for extension to January
  25, 2008 of the time for filing of the brief of defendant-appellee are considered and the
  extension is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2008                    _________________________________________
                                                                               Clerk